Citation Nr: 1740891	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-22 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an annual clothing allowance for the 2012 calendar year.

2.  Whether the appellant submitted a timely substantive appeal to a July 2010 rating decision, which denied claims for service connection for sleep apnea, erectile dysfunction, and degenerative arthritis of the hands, and denied a claim for special monthly compensation based on aid and attendance.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from October 1996 to March 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the VHA CO, and the St. Petersburg, Florida Regional Office (RO).  

In July 2010, the RO denied claims for service connection for sleep apnea, erectile dysfunction, degenerative arthritis of the hands, and special monthly compensation based on aid and attendance.  In September 2010, a timely notice of disagreement was received.  In November 2012, a statement of the case was issued.  In June 2013, an appeal (VA Form 9) was received.  

In July 2014, the RO determined that new and material evidence had not been received to reopen claims for service connection for erectile dysfunction, and sleep apnea, denied a claim for an increased rating for major depressive disorder with psychotic features and PTSD symptoms, evaluated as 70 percent disabling, and denied a claim for special monthly compensation based on aid and attendance.  In August 2014, a timely notice of disagreement was received as to these four issues, initiating an appeal.  38 C.F.R. § 20.201 (2016).  The AOJ has not yet issued a statement of the case (SOC) on this issue.  Ordinarily the Veteran's claim should be remanded for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, in reviewing the Veterans Appeals Control and Locator System (VACOLS), it is clear the AOJ recognizes this issue is on appeal.  Thus, a remand of the Veteran's claim for 1) Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction; 
2)  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea; 3)  Entitlement to an increased rating for service-connected major depressive disorder with psychotic features and posttraumatic stress disorder (PTSD) symptoms, currently evaluated as 70 percent disabling; and 4) Entitlement to special monthly compensation based on the need for aid and attendance; is not necessary at this time. 
In March 2015, June 2015, and May 2016, the Veteran was scheduled for hearings.  In each case, he requested to reschedule.  In March 2017, the Board notified the Veteran that he was scheduled for a hearing at the Central Office in May 2017.  He was further notified that given this history of requesting postponements, any future request for a postponement of his hearing would be denied.  See March 2017 letter from the Board (citing 38 C.F.R. §§ 20.701(c)(1); 20.704(d)).  The Veteran failed to report for his May 2017 hearing.  Accordingly, the Board may proceed.  

The issue of whether there was clear and unmistakable error (CUE) in a July 2010 rating decision, which denied a claim for service connection for erectile dysfunction, was raised by the Veteran in a statement, received in August 2013.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran argues that he is entitled to an annual clothing allowance based on use of an appliance for his service-connected low back disability.  The issue certified for appeal is entitlement to a clothing allowance for the 2012 calendar year.  See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.  There is an indication that VA denied the claim after it determined that the Veteran failed to timely file his claim, which was not received until July 2012.  See Veteran's representative's informal hearing presentation, dated in May 2017.

A review of the claims file shows that critical evidence that forms the basis of this appeal is not of record, including, but not necessarily including or limited to, the Veteran's claim, a decision by the Chief Medical Director or a designee (if made), see 38 C.F.R. §§ 3.810 (a)(2), the VHA's decision, and the statement of the case.  

There are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, all relevant VA records must be obtained and associated with the claims file.  VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995).  

With regard to the issue of whether the Veteran submitted a timely substantive appeal to a July 2010 rating decision, which denied a claim for special monthly compensation based on aid and attendance, in September 2010, a timely notice of disagreement was received.  In November 2012, a statement of the case was issued.  In June 2013, an appeal (VA Form 9) was received.  That same month, the RO notified the Veteran that his appeal was untimely.  See 38 U.S.C.A. § 7105 (d)(3); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.305. 

In August 2013, the Veteran filed a timely notice of disagreement as to the RO's determination of untimeliness of his appeal.

A statement of the case has not yet been issued as to this claim.  Because a timely notice of disagreement was filed to the August 2013 RO decision, the RO must now provide the Veteran with a statement of the case on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant evidence relating to the issue of entitlement to an annual clothing allowance for the 2012 calendar year, including, but not necessarily including or limited to, the Veteran's claim, any relevant decision by the Chief Medical Director or a designee, the VHA's decision that forms the basis for this appeal, and the statement of the case.  

2.  Readjudicate the issue on appeal.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

3.  The RO should furnish the Veteran an SOC on the issues of whether the Veteran submitted a timely substantive appeal to a July 2010 rating decision, which denied a claim for special monthly compensation based on aid and attendance.  

The Veteran should be advised that he may perfect his appeal of these issues by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302 (b).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

